PeR CuriaM.
While the details, as always, are somewhat different, there is nothing in tbe testimony in this case which serves to distinguish it from the long line of railroad crossing cases appearing in our reports in which judgments of nonsuit were either affirmed or directed. Plaintiff’s intestate could see clearly for at least one-fourth mile down the track in the direction from which the train approached. Unfortunately he failed to look, or, looking, failed to heed the presence of the oncoming train. It does not appear that the condition of the crossing caused his vehicle to stall or prevented him from looking before entering the zone of danger. Therefore, the judgment of nonsuit must be affirmed on authority of the line of decisions represented by Parker v. R. R., 232 N.C. 472, 61 S.E. 2d *304370; Herndon v. R. R., 234 N.C. 9; Godwin v. R. R., 220 N.C. 281, 17 S.E. 2d 137; Miller v. R. R., 220 N.C. 562, 18 S.E. 2d 232.
Affirmed.